Citation Nr: 9912573	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for asthma.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had active service from October 1980 to October 
1984, in addition to a period of active duty for training in 
June 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has asthma.


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim to 
establish entitlement to service connection for asthma.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The Board must first determine whether the 
veteran has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  While the claim need not be conclusive, 
it must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to prove 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals, hereinafter the Court) has indicated may be attested 
to by lay observation.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well-
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), for the reasons stated below, the record fails 
to establish that the veteran's claim is plausible.  

The veteran has asserted that that he first suffered an 
asthma attack when he was exposed to smoke inhalation during 
an active duty training exercise in June 1991.  The veteran 
stated that he was wearing a protective mask during an 
exercise involving smoke generation when another soldier 
panicked and grabbed his mask.  He believes that he has had 
asthma since that incident.  At his October 1998 Travel Board 
hearing before the undersigned, he testified that he believes 
records associated with this incident have been misplaced.  

A review of the record reveals that the veteran has no 
current diagnosis of asthma.  Service medical records from 
the veteran's first period of service are negative for 
findings relating to asthma or a pertinent diagnosis.  A 
Statement of Medical Examination and Duty Status report shows 
that, during field exercises on June 18, 1991, the veteran 
suffered an asthma attack while working with smoke 
generators.  It was indicated that the injury was incurred in 
the line of duty while the veteran was on active duty for 
training.  An accompanying statement from James C. Jones, 
LTC, MI, USAR, dated in 1996, simply indicates that a line of 
duty investigation should have been done but that no records 
of such an investigation were located.  LTC Jones 
specifically stated that he was not in charge at the time of 
the incident but that it appears that the incident did occur.  

The veteran has testified that he was treated in the field 
shortly after inhaling the smoke.  He has provided a 
videotape which he explained was actual footage of the 
training.  He further explained that this film showed him 
receiving treatment from medics in the field.  A service 
medical record dated June 18, 1991, shows treatment with 
Proventil and Epinephrine for an acute asthma attack.  The 
treatment resolved the veteran's symptoms.  He was released 
with an inhaler and a tapered dose of Prednisone.  

The veteran was afforded an examination of his respiratory 
system in August 1996.  At that time he reported that he has 
had asthma since 1991.  He reported daily attacks 
precipitated by running as well as the smell of fresh cut 
grass.  He had been taking Claritin and Proventil inhaler.  
His breathing is now best when the air is hot and dry.  The 
veteran has had no more emergency visits or hospitalizations.  
The veteran's lungs were clear and pulmonary function testing 
revealed normal spirometry.  There was no diagnosis.  

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  
After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran currently suffers from asthma.  The above findings 
reflect that the veteran does not have a diagnosis of nor is 
he being treated for asthma.  

In this case, although the evidence as summarized above 
documents the veteran's complaints of wheezing and shortness 
of breath, the veteran has failed to present medical evidence 
of actual asthma.  Service connection is granted only for 
disability, not on the basis of the symptoms of a disability.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Where there is no showing 
of a chronic disability, there is no actual disability for 
which to establish service connection.  The medical evidence 
fails to show that there is a current disability.  There is 
no evidence of a chronic disorder in service, and, to the 
extent that the veteran's assertions in this case constitute 
evidence of continuity of symptomatology since service, the 
Board notes that competent evidence has not been submitted 
that relates any alleged asthma to that symptomatology.  See 
Savage v. Gober, supra.

The veteran has argued that the inservice asthma attack 
demonstrates that he has asthma which is related to service.  
The Board disagrees.  In fact, the medical evidence has 
afforded no support for the veteran's contentions.  Moreover, 
the statements of the veteran are simply not considered 
competent evidence.  The Board notes that the Court has held 
that lay testimony is not competent to prove a matter 
requiring medical expertise.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet. App. 565, 
567 (1993).  It is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Jones v. Brown, 7 Vet. App. 134, 
137 (1994), and, since he has no medical expertise, his lay 
opinion does not provide a basis upon which to make any 
finding as to the origin or development of his condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
The Board emphasizes that the veracity of the veteran's 
statements with regard to the actual incident is not in 
dispute.  In the absence of competent supporting medical 
evidence of a current disability, the veteran's claim of 
entitlement to service connection for asthma is not well 
grounded and must be denied on that basis.  

As there is no competent evidence of a current disability, 
the Board need not ascertain whether there is evidence of 
incurrence or aggravation of a disease or injury in service 
or evidence of a nexus or relationship between in-service 
injury or disease and the current disorder.  See Epps, 126 
F.3d at 1468.  

In light of the foregoing, the Board finds that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim of entitlement to service connection 
for asthma.  Therefore, his claim for that benefit must be 
denied.

The Board recognizes that the veteran's claim is being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the veteran's claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  The United States Court of Appeals for Veterans 
Claims has held that "when an RO does not specifically 
address the question of whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  Thus, in this case, the veteran has not 
been prejudiced by the manner in which the Board has disposed 
of his claim.  

Finally, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary for establishing 
a well-grounded claim, and the reasons why the current 
evidence of record is inadequate in that regard.  McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (1997).



ORDER

Service connection for asthma is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

